Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10678894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation and email from Attorney Karen Lenker (Reg. No. 54618) on August 18, 2022.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
2.	(Currently Amended) A computer-implemented method of identification of a user of a mobile device, the method comprising:
under control of one or more computing devices configured with specific computer-executable instructions,
receiving first information identifying the user the mobile device from a service associated with the mobile device;
querying, based on a fuzzy matching of at least a portion of the first information, a database which indexes credit header files of a plurality of users for a set of candidate users having the largest quantity of identity data values that matches user information from the credit header files;
determining a degree of difference between the identity data values of candidate users of the set of candidate users and the first information;
removing users from the set of candidate users based on the degree of difference;
for each user included in the set of candidate users, generating a metric indicating a degree of relatedness between the identity data values and the user information;
identifying candidate users having a generated metric exceeding a threshold;
identifying an identity data type associated with different identity data values that distinguish between the candidate users;
transmitting instructions to be received at the mobile device to request an input identity value of the identified identity data type from the user;
receiving the input identity value in response to transmitting the instructions;
determining that the input identity value corresponds to the identity data value of the identified identity data type for one candidate user; and
determining the one candidate user qualifies for an offer for a line of credit.

4. (Currently Amended) The computer-implemented method of claim 2, wherein generating the metric indicating the degree of relatedness between the identity data values and the user information comprises:
generating a count of identity data types included in identity data having corresponding identity data types included in the user information; and
for an identity data type having a corresponding identity data type included in the user information, generating a comparison value indicating how closely the identity data value matches a user information value for the corresponding identity data type included in the user information, wherein the metric is based at least in part on the count and the comparison value.

5. (Currently Amended) The computer-implemented method of claim 2, wherein generating the metric indicating the degree of relatedness between the identity data values and the user information comprises:
identifying a historical weight for the identity data value based on a difference between a current time and a time when identity data was collected; and
generating a comparison value indicating how closely the identity data value matches a user information value for [[the]] a corresponding identity data type included in the user information, wherein the comparison value is weighted based at least in part on the historical weight.

9. (Currently Amended) A computer-implemented method of identification of a user of a mobile device, the method comprising:
receiving first information identifying the user of a mobile device;
identifying, using fuzzy matching, a set of candidates associated with at least a portion of the first information from a credit header database, wherein each candidate includes second information identifying the respective candidate, wherein the second information includes at least one first data field included in the first information;
determining a degree of difference between the second information of each respective candidate and the first information;
excluding candidates from the set of candidates based on the degree of difference;
for each candidate included in the set of candidates, determining a degree of relatedness between a value for the user for the at least one first data field and a value for the candidate for the at least one first data field;
identifying a specific candidate included in the set of candidates as the user based on the degree of relatedness; and
determining the identified candidate qualifies for an offer for a line of credit.


12. (Currently Amended) The computer-implemented method of claim 11, wherein generating the individual metric comprises:
generating a count of first data fields included in the first information having corresponding second data fields included in the second information; and
for a data field having the corresponding second data field included in the second information, generating a comparison value indicating how closely a value for the first data field in the first information matches a value for the corresponding second data field included in the second information, wherein the metric is based at least in part on the count and the comparison value.

13. (Currently Amended) The computer-implemented method of claim 11, wherein generating the individual metric indicating the degree of relatedness comprises:
identifying a historical weight for a value for [[the]] a second data field included in the second information based on a difference between a current time and a time when the second information was collected; and
generating a comparison value indicating how closely a value for [[the]] a first data field in the first information matches the value for the second data field included in the second information, wherein the comparison value is weighted based at least in part on the historical weight.

17. (Currently Amended) The computer-implemented method of claim 9, wherein identifying the set of candidates comprises querying a database storing information regarding a plurality of users, wherein the set of candidates includes one or more users having the largest quantity of identity data values matching the first information.

18. (Currently Amended) A system comprising:
a computer-readable memory storing executable instructions; and
one or more computer processors in communication with the computer-readable memory, wherein the one or more computer processors are configured to execute the executable instructions to at least:
receive first information identifying a user of a device from [[the]] a service provider, the first information based on a device identifier associated with the device;
identify, using fuzzy matching, a set of candidates associated with at least a portion of the first information from a credit header database, wherein each candidate includes second information identifying the respective candidate and the second information having at least one data field included in the first information;
remove candidates from the set of candidates based on a degree of difference between the second information of each respective candidate and the first information;
generate an individual metric for each of the candidates included in the set of candidates, wherein the individual metric indicates a degree of relatedness between the second information and the first information;
identify a specific candidate included in the set of candidates as the user based on [[the]] an associated individual metric corresponding to a threshold; and
determine the identified candidate qualifies for an offer for a line of credit.


21. (Currently Amended) The system of claim 18, wherein identifying the set of candidates comprises querying a database storing information regarding a plurality of users, wherein the set of candidates include one or more users having the largest quantity of identity data values matching the first information.


Response to Preliminary Amendment
This communication is in response to the preliminary amendment and terminal disclaimer filed on 07/27/2020 and 8/18/2022, respectively. The Examiner acknowledges amended claims 2-21. Claim 1 has been canceled. Claims 2-21 are pending and claims 2-21  are allowed.  Claims 2, 9, and 18 is/are independent. 
Claims 2-5, 9, 12-13, 17-18, and 21 have been amended with this Examiner’s amendment.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/27/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	

Allowable Subject Matter
Claims 2-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Shuster et al. U.S. Publication 20050120249 (hereinafter “Shuster”), in view of El-Khamy et al. U.S. Publication 20170193315 (hereinafter “El-Khamy”), in view of Schwarz et al. U.S. Patent No. 9329715 (hereinafter “Schwarz”), in view of Love et al. U.S. Publication 20060144927 (hereinafter “Love”), further in view of Weiss et al. U.S. Publication 20150278225 (hereinafter “Weiss”)) does not expressly disclose all the limitations recited in the independent claims and the combination of their features thereon. With respect to independent claims 2, 9, and 18 the closest prior art does not disclose at least the following limitations in the recited context:
CLAIM 2
querying, based on a fuzzy matching of at least a portion of the first information, a database which indexes credit header files of a plurality of users for a set of candidate users having the largest quantity of identity data values that matches user information from the credit header files; 
determining a degree of difference between the identity data values of candidate users of the set of candidate users and the first information; 
removing users from the set of candidate users based on the degree of difference; 
for each user included in the set of candidate users, generating a metric indicating a degree of relatedness between the identity data values and the user information;

CLAIM 9
identifying, using fuzzy matching, a set of candidates associated with at least a portion of the first information from a credit header database, wherein each candidate includes second information identifying the respective candidate, wherein the second information includes at least one data field included in the first information; 

determining a degree of difference between the second information of each respective candidate and the first information; 
excluding candidates from the set of candidates based on the degree of difference;


CLAIM 18
identify, using fuzzy matching, a set of candidates associated with at least a portion of the first information from a credit header database, wherein each candidate includes second information identifying the respective candidate and having at least one data field included in the first information; 
remove candidates from the set of candidates based on a degree of difference between the second information of each respective candidate and the first information; 

Rather, Shuster discloses querying an external data source to extract all matches from the external data source [Shuster para. 18 and 22]. However, Shuster does not disclose at least querying, based on a fuzzy matching of at least a portion of the first information, a database which indexes credit header files of credit files of a plurality of users for a set of candidate users having the largest quantity of identity data values that matches user information from the credit header files, wherein identity data types of the matching identity data values include at least first name, last name, and postal code, determining a degree of difference between the identity data values of candidate users of the set of candidate users and the first information, and removing users from the set of candidate users based on the degree of difference.
To this, El-Khamy adds calculating a likelihood metric between a calculated
feature and other known features associated with a context aware contact list 180 to
return a list of potential contacts for identification [El-Khamy, para. 34]. Schwarz adds distinguishing among multiple users based on the way users touch a touch screen [Schwarz, 4:22-26, 8:47-55 FIGS. 2A and 2B]. Love adds a result indicating an
outcome of identity validation may be transmitted by identity validation service
120 to a transaction gateway 102 and based on Social Security number retrieving an address. [Love, para. 25].  Weiss adds a location-based system may receive one or more parameters
requesting a search for recommendations, and the parameters may be received from a third
party application or system that utilizes location-based services [Weiss, para. 129].
However, the combination of Shuster, El-Khamy, Schwarz, Love, and Weiss does not teach at least the features of the independent claims quoted above.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 2, 9, and 18, features corresponding to those of independent claim(s) 2, 9, and 18 in their respective contexts. Therefore, the independent claim(s) 2, 9, and 18 is/are allowed.

Dependent claims 3-8, 10-17, and 19-21 are allowed in view of their respective dependence from independent claim(s) 2, 9, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494